Walker, J.
[1.] We are satisfied with the direction given to this case, in the Court below. Equity can mould a decree so as to mete out to each complete justice. Here a trustee has, for *441years, without any general or final accounting, had possession of the negroes belonging to Mrs. Low and her children, his eestuis que trust; they know not how much he has realized from the hire of the negroes — have no means of knowing, and thus ask him to render an account. ¥e think it a case peculiarly for equitable jurisdiction.
[2.] But equity does complete justice, and, therefore, Mrs. Foster (formerly Mrs. Low) and her husband are necessary parties. A general account is asked of this trustee; and in taking such account, how very appropriate that all the parties in interest should be before the Oourt, so that complete justice may be done between them in relation to this trust..property. It is true, Mrs. Lowe’s interest in the property ceased on her marriage, but she was interested up to that time; and in taking an account, she, with the other parties at interest, should be before the Oourt, so that the whole matter may be adjusted, and defendant not be liable to another suit in respect to the same subject matter. We have, we confess, very little disposition to favor defences purely technical. Here, these two daughters come into Oourt, demanding a settlement of the trust estate created by their deceased father, one asking that her portion be settled on a trustee for her separate use; what objection is there to having their mother a party also, so that the trustee may have the whole account taken, and pay what may be due to each? On the other hand, what obj ection is there, on the part of the trustee, if he has acted in good faith, to coming into a Oourt of equity, and making his own statement of his actings and doings respecting this property ? Let him show what he has received, and account for it; that is all the bill asks of him. Why should a faithful trustee be unwilling to come into a Oourt of equity and render an account of his stewardship? We know of no good reason.
Judgment affirmed.